Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered June 22, 1993, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Under these circumstances at bar, where the defendant based his motion to withdraw his plea of guilty solely on unsupported conclusory allegations of innocence, it was not an improper exercise of the court’s discretion to deny the motion without holding a hearing (see, People v Dickerson, 163 AD2d 610). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.